Citation Nr: 1009143	
Decision Date: 03/10/10    Archive Date: 03/17/10

DOCKET NO.  05-32 385	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased disability rating for the 
service-connected lumbar spondylolisthesis, currently rated 
as 20 percent disabling.  

2.  Entitlement to an increased (compensable) rating for the 
service-connected lumbosacral scar.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel



INTRODUCTION

The veteran served on active duty from April 1981 to August 
1991.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an April 2004 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that denied an 
increased rating greater than 20 percent for lumbar 
spondylolisthesis, an increased rating greater than 10 
percent for irritable bowel syndrome (IBS), and a compensable 
rating for a lumbosacral scar.

However, as was noted in the previous remand of February 
2008, the Veteran's claim was received in April 2002.  The RO 
issued rating decisions in August 2002, November 2002 
(lumbosacral spine only) and May 2003, however, following 
each decision within the time available for disagreement, the 
Veteran submitted statements that requested reconsideration, 
and he submitted new and material evidence.  The RO evaluated 
the new evidence and provided another decision.  In each 
case, the Veteran's statements comply with regulatory 
provisions for filing of a notice of disagreement.  See 38 
C.F.R. § 20.201 (2009); see also Gallegos v. Gober, 14 Vet. 
App. 50 (2000) (an NOD need only consist of a writing that 
expresses disagreement with an RO decision).  Furthermore, 
when new and material evidence pursuant to 38 C.F.R. § 3.156 
(b) is received prior to the expiration of the appeal period, 
the compliant evidence abates the finality of a prior 
decision and tolls the time for filing an appeal until a new 
decision has been issued.  38 C.F.R. § 3.156 (2009); see also 
Muehl v. West, 13 Vet. App. 159 (1999).

When the matter was initially before the Board in February 
2008, a decision was issued whereby the claim for a rating in 
excess of 10 percent for the service-connected IBS was 
denied; however, the effective date for the assignment of 
that 10 percent rating was extended from December 16, 2002 
back to the April 2002 date of claim for increase.  The Board 
remanded the issues of entitlement to increased ratings for 
the service-connected lumbar spondylolistheis and lumbosacral 
scar.

As discussed in greater detail below, the instructions of the 
February 2008 remand were not properly followed with respect 
to the issue of entitlement to a rating in excess of 20 
percent for the service-connected lumbar spondylolisthesis, 
and, in addition, pertinent evidence with respect to that 
claim was received at the Board without a waiver of review by 
the Agency of Original Jurisdiction.  As such, the issue of 
entitlement to an increased rating for the service-connected 
lumbar spondylolisthesis, currently rated as 20 percent 
disabling, is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's service-connected lumbosacral scar is 
superficial, but productive of tenderness on palpation and 
itchiness with inflammation at times, particularly with 
perspiration, with an overall disability picture more nearly 
approximating that of a tender and painful scar on objective 
demonstration.

2.  The service-connected lumbosacral linear scar is 12 
inches by 1/2 inch; it is not deep, does not cause limited 
motion, or limitation of function of the affected part.


CONCLUSION OF LAW

Resolving all doubt in the Veteran's favor, the criteria for 
a 10 percent disability rating, but no higher, for the 
service-connected lumbosacral scar have been met.  38 
U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West & Supp. 
2009); 38 C.F.R. §§ 3.321(b), 4.1, 4.3, 4.7, 4.10, 4.118, 
Diagnostic Code 7804 (2002, 2008 and 2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; 3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

In this case the Veteran's request for an increased rating 
stems from the initial grant of service connection for the 
lumbosacral scar.  Courts have held that once service 
connection is granted the claim is substantiated; additional 
notice is not required; and any defect in the notice is not 
prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

During the pendency of the appeal, the rating criteria 
pertinent to scars were revised  twice.  The first revision 
was effective in August 2002, and the second revision was 
effective in October 2008.  Pursuant to Board remand 
instructions, the RO issued a supplemental statement of the 
case (SSOC) dated September 2009 that provided the Veteran 
with the pre-August 2002 regulations, the revised regulations 
effective in August 2002, and the new regulations effective 
from October 2008.  

VA has obtained service treatment records, assisted the 
Veteran in obtaining evidence, afforded the Veteran physical 
examinations, obtained medical opinions as to the etiology 
and severity of the disability, and afforded the Veteran the 
opportunity to give testimony before the Board.  All known 
and available records relevant to the issues on appeal have 
been obtained and associated with the Veteran's claims file; 
and the Veteran has not contended otherwise.  

The Veteran submitted additional evidence to the RO, which 
was received in October 2009 and sent directly to the Board.  
The evidence, submitted without a waiver of review by the 
Agency of Original Jurisdiction (AOJ) is pertinent to the 
matter involving the remanded issue of entitlement to an 
increased rating for the service-connected spondylolisthesis; 
however, the newly submitted evidence has no bearing on the 
claim for a compensable rating for the service-connected 
lumbosacral scar.  As the newly submitted evidence is not 
relevant to the issue of entitlement to a compensable rating 
for the service-connected lumbosacral scar, adjudication of 
that issue at this junction is not prejudicial to the 
Veteran.  

II.  Increased Rating

The Veteran seeks a compensable rating for the service-
connected lumbosacral scar.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity resulting from a disability.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  

When there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

Where the schedule does not provide a zero percent evaluation 
for a diagnostic code, a zero percent evaluation shall be 
assigned when the requirements for a compensable evaluation 
are not met.  38 C.F.R. § 4.31.

The rating schedule also provides that when an unlisted 
disability is encountered, it will be permissible to rate 
under a closely related disease or injury in which not only 
the functions affected, but the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3.

It is appropriate to consider whether separate ratings should 
be assigned for separate periods of time based on the facts 
found, a practice known as "staged" ratings  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

The Veteran's lumbosacral scar is most appropriately rated 
pursuant to 38 C.F.R. § 4.418, Diagnostic Code 7804.  Under 
the version of that Code in effect since October 23, 2008, a 
10 percent rating is warranted for one or two scars that are 
unstable or painful.  A 20 percent rating is contemplated by 
three or four scars that are unstable or painful, and a 30 
percent rating is called for with five or more scars that are 
unstable or painful.  Note (1) of his code states that an 
unstable scar is one where, for any reason, there is frequent 
loss of covering skin over the scar.  Note (2) indicates that 
if one or more scars are both unstable and painful, add 10 
percent to the evaluation that is based on the total number 
of unstable or painful scars.  
Note (3), finally, dictates that scars evaluated under 
diagnostic codes 7800, 7801, 7802, or 7805 may also receive 
an evaluation under this diagnostic code where appropriate.

Based on the application of the foregoing criteria to the 
evidence of record, the Veteran's service-connected scar 
warrants the assignment of a 10 percent rating on the painful 
scarring.  The Veteran has consistently maintained that his 
scar is tender, adding that it becomes itchy and inflamed at 
times, particularly during periods of perspiration.  

The medical evidence of record includes VA outpatient 
records, VA examinations, and private medical records.  These 
records, beginning after the Veteran's spine surgery in 
January 2002 show that the Veteran consistently reported 
tenderness in the scar area.  Specifically, a June 2002 
physical therapy evaluation indicates that the Veteran had 
mild swelling around the low back incision.  At an August 
2002 VA examination, the Veteran reported tenderness in the 
scar area, and measured the area of the linear scar as 12 
inches by 1/2 inch.  At an April 2003 VA examination, the scar 
appeared to be slightly reddened on its edges as a result of 
itching related to perspiration.  At a personal hearing 
before a Decision Review Officer at the RO in October 2005, 
the Veteran continued to complain of tenderness in the area 
of the scar, as well as itching with perspiration.  

Although the VA examinations of record tend to show that the 
Veteran's scar is not necessary painful on examination, the 
Veteran is certainly competent to report tenderness in the 
scar area, as well as itching and inflammation.  The Veteran 
can attest to factual matters of which he had first-hand 
knowledge, e.g., experiencing pain in service, reporting to 
sick call, being placed on limited duty, and undergoing 
physical therapy.  See Washington v. Nicholson, 19 Vet. App. 
362, 368 (2005).  

Lay evidence is one type of evidence that must be considered 
and competent lay evidence can be sufficient in an of itself.  
The Board, however, retains the discretion to make 
credibility determinations and otherwise weigh the evidence 
submitted, including lay evidence.  See Buchanan v. 
Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition (noting that sometimes the 
layperson will be competent to identify the condition where 
the condition is simple, for example a broken leg, and 
sometimes not, for example, a form of cancer), (2) the 
layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional.  The relevance 
of lay evidence is not limited to the third situation, but 
extends to the first two as well.  Whether lay evidence is 
competent and sufficient in a particular case is a fact 
issue.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir 2007)

The 10 percent rating assigned pursuant to 38 C.F.R. § 4.118, 
Diagnostic Code 7804 contemplates one or two scars that are 
unstable or painful.  38 C.F.R. § 4.118, Diagnostic Code 
7804.  In order to warrant a 20 percent evaluation the 
evidence must show three or four scars that are unstable or 
painful.  

Here, a rating in excess of 10 percent under Diagnostic Code 
7804 is not for application because there is only one scar.  
Additionally, the evidence of record does not reflect 
instability or frequent loss of covering skin over the scar, 
and instability was not demonstrated.  

The criteria used to evaluate disabilities involving the skin 
were revised twice during this appeal.  In VAOPGCPREC 3-2000 
(April 2003), VA's General Counsel held that when a provision 
of the VA rating schedule is amended while a claim for an 
increased rating under that provision is pending, a 
determination as to whether the intervening change is more 
favorable to the Veteran should be made.  If the amendment is 
more favorable, that provision should be applied to rate the 
disability for periods from and after the effective date of 
the regulatory change; and the prior regulation should be 
applied to rate the Veteran's disability for periods 
preceding the effective date of the regulatory change.  The 
effective date of a liberalizing law or VA issue is no 
earlier than the effective date of the change.  38 U.S.C.A. § 
5110 (West 2002 & Supp. 2009).

Pertinent to the period when the Veteran filed his claim, 
Diagnostic Code 7804 applied to scars, superficial, tender 
and painful on objective demonstration, and provided a 
maximum 10 percent rating.  A note provided that, the 10 
percent rating will be assigned, when the requirements are 
met, even though the location may be on tip of finger or toe, 
and the rating may exceed the amputation value for the 
limited involvement.  Effective August 30, 2002, Diagnostic 
Code 7804 applies to scars that are superficial and painful 
on examination.  A single 10 percent rating is available.  
Note (1) provides that a superficial scar is one not 
associated with underlying soft tissue damage.  Note (2) 
provides that, in this case, a 10-percent evaluation will be 
assigned for a scar on the tip of a finger or toe even though 
amputation of the part would not warrant a compensable 
evaluation.  Again, although the Veteran's scar was not 
necessarily painful on examination, it was productive of 
tenderness on palpation with itchiness and inflammation at 
times, more nearly approximating a tender and painful scar on 
objective demonstration.  

The other scar codes have also been considered to determine 
whether a rating in excess of 10 percent (or separate rating) 
is warranted under any other scar code.  All versions of 
Diagnostic Code 7800 pertinent to this claim require 
involvement of the head, face, or neck, which is not at issue 
here.  All versions of Diagnostic Code 7801 require 
involvement of at least 12 square inches (77 sq. cm), which 
is not the case here.  Although the prior version of 
Diagnostic Code 7802 allows for separate ratings for widely 
separated areas, all versions of that code require 
involvement of an area or areas of 144 square inches (1 sq 
ft.) (929 sq. cm.), which is not the case here.  The current 
version of the rating schedule does not include Diagnostic 
Code 7803.  Prior versions of Diagnostic Code 7803, like 
Diagnostic Code 7804, provide a maximum 10 percent rating.  
Moreover, the version in effect since August 30, 2002 and 
prior to October 23, 2008 applies to scars that are unstable, 
which is not the case here.  The version in effect prior to 
August 30, 2002 applies to scars that are poorly nourished, 
with repeated ulceration, which is not the case here.  In 
addition, in light of the separate rating assigned for lumbar 
spondylolisthesis, a rating pursuant to Diagnostic Code 7805 
on the basis of limitation of function of the spine, would 
constitute pyramiding in violation of 38 C.F.R. § 4.14 
(2009).

In sum, the Veteran's lumbosacral scar warrants a 10 percent 
disabling rating based on tenderness, itching, and 
inflammation.  The criteria for the assignment of this 10 
percent rating, but no higher, have been met during the 
entire period of time that is covered by the claim that was 
filed in April 2002, as there are no distinct time periods 
where the veteran's symptoms warrant different ratings.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).  

For the foregoing reasons, there is no basis on which to 
assign a rating in excess of 10 percent under any of the 
criteria in effect since the date of claim.  As the 
preponderance of the evidence is against the claim for the 
assignment of a rating in excess of 10 percent for the 
service-connected lumbosacral scar, there is no doubt to be 
resolved.  38 U.S.C.A. § 5107(b), Gilbert v. Derwinski, 1 
Vet. App. 49, 54-56 (1990).

Finally, the potential application of 38 C.F.R. § 3.321(b)(1) 
has also been considered.  See Thun v. Peake, 22 Vet. App. 
111 (2008); Schafrath v. Derwinski, 1 Vet. App. 589, 593 
(1991).  However, there has been no showing that the service-
connected lumbosacral scar under consideration here has 
caused marked interference with employment, has necessitated 
frequent periods of hospitalization beyond those noted above, 
or otherwise renders impracticable the application of the 
regular scheduler standards.  The regular scheduler standards 
contemplate the symptomatology shown in this case.  In 
essence, there is no evidence of an exceptional or unusual 
disability picture in this case which renders impracticable 
the application of the regular scheduler standards.  As such, 
referral for consideration for an extraschedular evaluation 
is not warranted here.  Thun v. Peake, 22 Vet. App. 111 
(2008).  


ORDER

A 10 percent disability rating, but no higher, is granted for 
the service-connected lumbosacral scar, subject to the laws 
and regulations governing the payment of monetary benefits.


REMAND

The Veteran seeks a rating in excess of 20 percent for the 
service-connected lumbar spondylolisthesis.  

The matter was remanded in February 2008 and there was not 
substantial compliance with the remand instructions.  
Importantly, a remand by the Board imposes upon the Secretary 
of the VA a concomitant duty to ensure compliance with the 
terms of the remand.  Additionally, where the remand orders 
of the Board are not complied with, the Board errs in failing 
to insure compliance.  Stegall v. West, 11 Vet. App. 268 
(1998).

As noted in the previous remand of February 2008, the 
Veteran's claims for increased ratings were received in April 
2002.  The RO denied increased ratings in August 2002, 
November 2002 (lumbosacral spine only), and May 2003.  
However, following each decision within the time available 
for disagreement, the Veteran submitted statements that 
requested reconsideration, and he submitted new and material 
evidence.  The RO evaluated the new evidence and provided 
another decision.  In each case, the Veteran's statements 
comply with regulatory provisions for filing of a notice of 
disagreement.  See 38 C.F.R. § 20.201 (2009); see also 
Gallegos v. Gober, 14 Vet. App. 50 (2000) (an NOD need only 
consist of a writing that expresses disagreement with an RO 
decision).  Furthermore, when new and material evidence 
pursuant to 38 C.F.R. § 3.156 (b) is received prior to the 
expiration of the appeal period, the compliant evidence 
abates the finality of a prior decision and tolls the time 
for filing an appeal until a new decision has been issued.  
38 C.F.R. § 3.156 (2009); see also Muehl v. West, 13 Vet. 
App. 159 (1999).

The regulations for rating disabilities of the spine were 
twice revised during the pendency of this appeal, effective 
September 23, 2002, for intervertebral disc syndrome and 
September 26, 2003, for diseases and injuries of the spine.  
See 67 Fed. Reg. 54345 (Aug 22, 2002); 68 Fed. Reg. 51454 
(Aug. 27, 2003).  

When a law or regulation changes after a claim has been filed 
or reopened, but before the administrative or judicial 
appeals process has been concluded, the version of the law or 
regulation most favorable to the appellant generally applies.  
Only the former criteria can be applied for the period prior 
to the effective date of the new criteria; however, both the 
old and new criteria can be applied as of that date.  See 
VAOPGCPREC 7-2003 (Nov. 19, 2003); see also 38 U.S.C.A. § 
5110(g) (West 2002); 38 C.F.R. § 3.114 (2007).  Furthermore, 
staged ratings are appropriate for an increased rating claim 
when the factual findings show distinct time periods where 
the service-connected disability exhibits symptoms that would 
warrant different rating.  Hart  v. Mansfield, 21 Vet. App. 
505 (2007).

The February 2008 remand specifically noted that an August 
2005 statement of the case, discussed and applied only the 
new regulations.  As such, the Board explained that 
readjudication was necessary to include consideration of both 
old and new criteria and staged ratings, if appropriate, over 
the entire period covered by the claim.

On remand, the RO via the Appeals Management Center (AMC) 
addressed only the revised criteria pertaining to 
disabilities of the spine in a letter sent to the Veteran in 
April 2008.  Then, in the September 2009 supplemental 
statement of the case, the RO once again addressed the 
revised criteria, and only addressed the criteria listed at 
38 C.F.R. § 4.71a, Diagnostic Code 5295, for lumbosacral 
strain.  The RO did not list, or adjudicate the claim under 
the other potentially applicable rating criteria pertinent to 
disabilities of the spine in effect prior to September 2003, 
including, but not limited to Diagnostic Code 5292 for 
limitation of motion of the lumbar spine.  

In light of this defect, the matter is once again remanded 
for readjudication under all potentially applicable 
diagnostic codes pertinent to the spine since April 2002.  

In addition, the Veteran submitted additional evidence 
pertinent to the issue of entitlement to an increased rating 
for the service-connected lumbar spondylolisthesis.  Although 
the evidence was sent to the RO, it was forwarded directly to 
the Board without a waiver of review by the Agency of 
Original Jurisdiction.  The evidence includes lay statements 
as well as a statement from the Veteran's employer regarding 
the impact of the service-connected lumbar spondylolisthesis 
on the Veteran's employment.  This evidence must be 
considered by the RO on remand.  

Accordingly, the case is REMANDED for the following action:

Consider the new evidence of record, and 
readjudicate the claim for an increased 
rating greater than 20 percent for the 
service-connected lumbar spondylolisthesis 
using the old and new rating criteria as 
discussed above, in effect since April 
2002.  If the decision remains adverse to 
the Veteran, provide the Veteran and his 
representative with a supplemental 
statement of the case, which includes but 
is not limited to consideration of 
Diagnostic Code 5292, and an opportunity 
to respond.  Thereafter, return the case 
to the Board as appropriate.


The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


